EXHIBIT 10.99

 

 

 

June 1, 2005

          Mr. Stephen A. Glickman
          15714 Trapp Ridge Cour
          Chesterfield, MO 63017
          RE: Consulting Services

          Dear Steve:

          This will confirm the terms of your engagement by CPI Corp. (“CPI”)
for consulting services:

          1.     You will be assigned special projects consistent with your
operational background and experience under the direction of the Office of the
Chief Executive, including but not limited to a range of studio improvement
initiatives. You may also be asked to assist in the evaluation, planning and
launch of various new ventures.

          2.     The term of your engagement shall be for six months, commencing
as of Monday following the Retirement Date, as defined in that certain
Retirement and Release Agreement of even date herewith (the Retirement and
Release Agreement”), during which time CPI will offer you a minimum of 110 days
of consulting work and you will be expected to provide a minimum of one hundred
ten (110) days of consulting services at such times as are mutually agreeable.

          3.     You will be paid One Hundred Thousand Dollars ($100,000.00) for
the six-month term of your service, payable in semi-monthly increments of $8,333
each. In the event that you fail to work a minimum of 110 days during the
six-month term of this agreement, you agree that the aggregate amount payable to
you for the six-month term shall be reduced by $800.00 for each day worked below
110. You will not be entitled to additional compensation for additional days
worked within the six-month term of this agreement. In the event CPI fails to
make the semi-monthly payments required pursuant to this paragraph, all
remaining payments shall become immediately due and payable. Late payments shall
accrue interest at the rate of seven percent (7%) per annum from the due date
through the date of actual payment.

          4.      You will act as an independent contractor and not as an
employee of CPI.

          5.     You will be reimbursed for expenses reasonably incurred in
accordance with customary reimbursement policies established by CPI. Any such
expense reimbursement shall be paid promptly after you submit written request
and substantiation therefore.

          6.     You will not, except as authorized in writing by CPI, copy, use
or disclose to any third parties any information relating to CPI that you
receive or develop in the course of performing services for CPI, except as may
be required to perform your obligations.

          7.     CPI shall have sole ownership of any report, recommendations or
other product of your consulting services performed pursuant to this consulting
engagement.

          8.     CPI will indemnify you against and hold you harmless from any
claims, actions, damages, losses, and expenses (including reasonable attorneys’
fees) arising from actions taken at the direction or request of CPI.

--------------------------------------------------------------------------------



          9.     In the event CPI believes Glickman has breached any term of
this Consulting Agreement, CPI shall identify the specific details of the
alleged breach in writing, and Glickman shall have five (5) business days
following receipt of notice in which to cure the alleged breach.

          10.     No breach of this Consulting Agreement shall excuse either
party from performing its respective obligations under the Retirement and
Release Agreement.

          11.     In the event litigation is commenced to enforce the provisions
of this Agreement, in addition to all other remedies and damages, the prevailing
party shall be entitled to recover attorney’s fees, expert witness fees and
other reasonable and customary costs of litigation.

          12.     This letter constitutes the entire agreement between you and
CPI with respect to consulting services.

          Please acknowledge your receipt and agreement to the terms set forth
herein by signing one copy of this letter in the space provided below and
returning it to me.

 

 

 

 

 

CPI CORP.

 

 

 

 

 

By: /s/ David M. Meyer

 

 

--------------------------------------------------------------------------------

 

 

David M. Meyer

 

 

Chairman and Member of the Office of the
Chief Executive

Acknowledged and agreed to
this 8th day of July, 2005.

 

 

 

 

 

/s/ Stephen A. Glickman

 

 

--------------------------------------------------------------------------------

 

 

Stephen A. Glickman

 

 


--------------------------------------------------------------------------------